Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the power supply" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 9-14 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pforte (US20150273757A1).
	With regard to Claim 1, Pforte teaches:
A printed three-dimensional optical component built up from layers of printing ink ([0031] “to the foil ply by…inkjet printing”) wherein the three-dimensional optical component comprises a stack of foils ([0072]) constituting a display ([0078]) between two consecutive layers, wherein the three-dimensional optical component comprises an input unit that is coupled to at least one foil of the stack of foils ([0035] “one functional layer is or comprises an electrical or electronic layer, in particular a layer comprising conductor track structures, antenna structures, electrical or electronic components, 
	With regard to Claim 2, Pforte teaches:
The printed three-dimensional optical component according to claim 1, wherein at least one foil of the stack of foils is a colored foil ([0028-0029] [0031]).
	With regard to Claim 3, Pforte teaches:
The printed three-dimensional optical component according to claim 1, wherein at least one foil of the stack of foils is a polarizing foil ([0019] [0028-0030]).
	With regard to Claim 4, Pforte teaches:
The printed three-dimensional optical component according to claim 1, wherein at least one foil of the stack of foils is a photochromatic foil ([0059]).
	With regard to Claim 6, Pforte teaches:
The printed three-dimensional optical component according to claim 1 wherein the input unit comprises a sensor ([0035]).
	With regard to Claim 9, Pforte teaches:
The printed three-dimensional optical component according to claim 1 wherein the active liquid crystal element changes its refractive index upon exposure to ultraviolet light ([0054] teaches refractive index of different layer. [0029] [0060] teaches exposure to ultraviolet light for different layers).
	With regard to Claim 10, Pforte teaches:
The printed three-dimensional optical component according to claim 1, wherein the active liquid crystal element changes its transparency and/or color upon application of 
	With regard to Claim 11, Pforte teaches:
The printed three-dimensional optical component according to claim 1 wherein the three-dimensional optical component comprises a power supply unit ([0038] conductor track structures can be provided...for contacting electrical or electronic elements… so….can interact with external devices”).
	With regard to Claim 12, Pforte teaches:
The printed three-dimensional optical component according to claim 1 wherein the three-dimensional optical component comprises a frame in which the input unit and/or the power supply unit are contained ([0035] “one functional layer is or comprises an electrical or electronic layer, in particular a layer comprising conductor track structures”) and wherein the three- dimensional optical component comprises electrical connectors that connect the at least one foil and the input unit and/or power supply unit contained in the frame ([0038] conductor track structures can be provided...for contacting electrical or electronic elements”).
	With regard to Claim 13, Pforte teaches:

	With regard to Claim 14, Pforte teaches:
The printed three-dimensional optical component according to claim 13, wherein the electrical connectors comprise transparent conductive tracks printed from transparent conductive polymers ([0114] [0133]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743